Title: From George Washington to Brigadier General Caesar Rodney, 24 September 1777
From: Washington, George
To: Rodney, Caesar



Camp, Four Miles From Potts’ Grove [Pa.] September 24, 1777.

—I last night read your favor of the 21st, and am much obliged to you for the book. This, and the one taken in the action at Chadsford, complete general Howe’s orders from April to the 10th inst. I am sorry for the captivity of Mr. Berry, whom you mention to be a young man of merit, but no proposition for his exchange can be made at this time, nor can he be exchanged but in due course, which is the only rule by which equal justice can take place. The conduct of the militia is much to be regretted. In many instances, they are not to be roused, and in others they come into the field with all possible indifference, and, to all appearance, entirely unimpressed with the importance of the cause in which we are engaged. Hence proceeds a total inattention to order and to discipline, and too often a disgraceful departure from the army at the instant their aid is most wanted. I am inclined to think, the complaints and objections offered to the militia laws are but too well founded. The interest of the community has not been well consulted in their formation, and, generally speaking, those I have seen are unequal.
I wish I could inform you that our affairs were in a happier train than they now are. After various manoeuvres and extending his army high up the Schuylkill, as if he meant to turn our right flank, general Howe made a sudden countermarch on Monday night, and in the course of it and yesterday morning, crossed the river, which is fordable in almost every part several miles below us; he will possess himself of Philadelphia in all probability—but I think, he will not be able to hold it. No exertions shall be wanting on my part to dispossess him.
